In a proceeding pursuant to CPLR article 4, inter alia, to discharge a lien on *732the proceeds from a settlement for a fire loss, Interstate Adjusters, Inc., appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Roberto, J.), dated October 28, 1992, as, after a hearing, discharged the lien.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The petitioner retained Interstate Adjusters, Inc. (hereinafter Interstate), to assist it in making a claim for a fire loss. However, Interstate later returned the file to the petitioner. The file’s jacket stated that Interstate was no longer handling the insured. Thereafter, the petitioner, by its attorney, commenced an action against All City Insurance Company. The matter was settled, and Interstate put a lien on the insurance proceeds. The petitioner then commenced the instant proceeding and the court discharged the lien of Interstate.
The court did not err in discharging the lien. The Supreme Court’s finding that Interstate did not perform services of value entitling it to compensation is not against the weight of the evidence presented. Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.